  

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
WILLIAM R. RIAL,

IN\J 3 0 Lb`ig

‘”€z- §:QE_w§'LGB.‘{"-: 9-.' “`

..:_J-
' .__r..`-l

Plaintif`f, ORDER ."` `|»__ - f
v. l7-CV-1128-FPG "

COMMISSIONER OF SOCIAL SECURITY,
Defendant.

 

Background

Plaintiff` William Rial brought this action pursuant to Title II and Title XVI of the Social
Security Act seeking review of` the final decision of the Commissioner of Social Security
(“Commissioner”) denying his application for social security disability and supplemental security
income benefits Complaint O)ocket # l).

On January 7 , 2019, plaintiff" s counsel filed a consent motion to substitute party requesting
that this Court issue an order substituting plaintiff’ s son, William R. Rial, II,1 for plaintiff G)ocket
# 16). Def`endant’s counsel did not object to plaintiff" s request. (Docket # l6-l at 2).

Discussion

Rule 25(a)(l) of the Federal Rules of Civil Procedure permits substitution of a party for a
deceased party if`: (l) the claim of a deceased party survives that party’s death; (2) the individual
seeking to be substituted is a “proper party”; and (3) the motion for substitution is made within
“90 days after service of` a statement noting the death.” Fed. R. Civ. P. 25(a).

l) Survival of` plaintiff s claims

The regulations provide that if an individual dies before any payment of social security

benefits is made, such benefits can be made to the child of` the deceased individual if` there is no

 

l While counsel in his aHirmation requests that William R. Rial, II, be substituted as plaintiff in place of William R.
Rial, he also, I presume incorrectly, mentions William Rial, III as plaintiffs son. Docket # 16-1, 11 6.

 
  
 

 

surviving spouse left. 20 C.F.R. § 404 (d)(2); see also Perlow v. Comm’r ofSoc. Sec., No. lO-CV-
1661(sLT), 2010 wL 4699871, at *1 (E.D.N.Y. Nev. 10, 2010) (“[T]he Aer expressly provides
for Plaintiff‘s Social Security benefits to be paid to his survivors in the event he dies before
collecting his underpayments.”) (internal citation omitted). Therefore, plaintiff" s claims survive
his death.

2 ) Timeliness of motion

As to the timeliness of`plaintif`f" s motion, the Federal Rules of Civil Procedure provide that
the motion for substitution may be made within 90 days of “service of a statement noting the
death.” Fed. R. Civ. P. 25(a)(l). “[C]ourts have construed a motion for substitution to be a notice
of death when a party's death is first mentioned in the substitution motion.” Worrell v. Colvl`n, No.
l;lZ-CV-3386(ENV), 2013 WL 33643 73, at *l (E.D.N,Y. July 3, 2013)(citations omitted). Here,
plaintiff" s counsel first informed the Court of plaintiff"s death by filing his motion on January 7,
2019. Accordingly, I find that the motion to substitute was timely filed.

3 ) Proner Dartv for substitution

“A ‘proper party’ for substitution is either a ‘representative of the deceased party's estate’
or a ‘successor of the deceased party. ”’ Perlow, 2010 WL 4699871, at *2 (citl`ng Garcia v. Cl`ly of
New York, Ne. Cv 08-2152(RRM)@\/mG), 2009 wL 261365, at *1 (E.D.N.Y. Feb. 4, 2009)).
Courts typically look to state law to determine whether a person is a proper “successor or
representative” of` the decedent A “representative is a person who has received letters to
administer the estate of a decedent.” N.Y. E.P.T.L. § l-2. 13 (McKinney). A “successor” of the
deceased party is a “distributee” of the decedent's estate if the estate has been distributed at the
time the motion for substitution is made.” Garcia, 2009 WL 261365, at *l (internal citations

omitted).

 

Here, plaintiff" s counsel asserts that plaintiff was not married and had one child, William
Rial, at the time of death. However, Mr. Rial has not demonstrated that he is a proper party to be
substituted at this juncture Counsel’s affirmation does not include proof establishing that Mr. Rial
was granted testamentary letters of administration regarding the estate of his father, William R.
Rial, or that Mr. Rial is a distributee of plaintiff" s estate For Mr. Rial to be substituted, he must
demonstrate that he is a distributee of his father’s estate and that the estate has been distributed
without probate or that he has been appointed administrator or executor of his father’s estate.

_CM_€M§L

Accordingly, plaintiff s consent motion for substitution (Docket # 16) is denied with leave
to renew upon the filing of the necessary supplemental documentation on or before February 12,
2019.

IT IS SO ORDERED.

Dated; January % 2019
Rochester, New York

 

 

/\
H N.i~" ' P.GE] cI,JR.
c ' fJ ge
United States District Court

 

